JERRE S. WILLIAMS,
Circuit Judge, with whom CLARK, Chief Judge, GEE and EDITH H. JONES, Circuit Judges, join, dissenting:
The analytical presentation of the majority opinion is generalized and tends to obscure the narrow and precise issue which we face in this case. First, there is no dispute whatsoever that the second injury fund is not applicable because the disability involved is not at a sufficient level to meet the eligibility requirements of the fund. Second, there is no question but that the aggravation doctrine is a valid one and is now part of the Longshore and Harbor Workers’ Compensation Act, 33 U.S.C. § 908(f).
Stated accurately, the sole issue in this case is: Can the employer of an employee injured on the job be held responsible for a prior non-work connected disability in spite of the fact that a previous employer did not discharge or discharged inadequately its statutory obligation to compensate for that pre-existing non-work connected disability? The only reasonable answer to this issue must be that the previous employer cannot shift its statutory obligation to pay for the prior disability to the subsequent employer. To do so destroys the sensible pattern of the statute, it destroys the binding effect of approved settlements under the statute, and it places an obligation on an employer who has no such obligation. Hence this dissent.
The facts are accurately stated by the opinion for the Court. But to emphasize their significance they are restated here as briefly as possible. Appellee Nash injured his knee in high school and was left with a partial permanent disability of 20%. While working for Chaparral he aggravated the original injury by an additional 10% in a work connected injury. It is at this point that the opinion for the Court does not face up to the issue which is before us. The Court refers euphemistically to amounts that the employee “could have or should have” received from Chaparral. The statutory wording, instead, requires that the compensation paid covers all partial disability to the knee which has occurred up to that time.1
To encourage employers to hire workers already partially disabled by prior non-compensated injuries, the statute sets a cap of 104 weeks’ liability on the employer in a work connected aggravating injury situation. The financial burden above that cap is assumed by the second injury fund in the *523statute. But since Nash’s prior disability and aggravating injury fell short of the protective cap of the second injury fund, Chaparral was liable for the full amount. Unless Chaparral’s compensation pays the full amount, the statute has been violated.
Nash then had a second work connected injury to his knee while working for Strachan. Straehan became obligated for this additional 4% disability to the knee as an aggravation beyond the aggravation which had to be already paid for under the Compensation Act as a result of the Nash settlement with Chaparral.
The claim is made that Chaparral settled only for the aggravation to the knee injury caused by the work connected injury which Nash incurred. There is absolutely no authorization under the statute for any such settlement. The statute encourages approved settlements under Section 915(b), as any such compensation scheme obviously should do. But there is a total lack of authorization for any compensation settlement to ignore the statutory obligation to pay compensation and to reach a settlement which does not discharge that statutory obligation. Yet the opinion for the Court in this case holds that that is exactly what happened.
The Court relies heavily upon a quotation from Newport News Shipbuilding and Drydock Co. v. Fishel, 694 F.2d 327, 330 (4th Cir.1982). Taken wholly out of context the quotation could be taken as lending some support to the majority position. What the opinion for the Court omits, however, is the fact that the Newport News case involved a situation where there had been no prior compensated injury. The employee had had a cumulative hearing loss working for several employers but had never claimed compensation. Later the employee showed an additional aggravating hearing loss. He filed a claim, and he was properly awarded compensation for his full loss of hearing up to that time. There obviously is justification for the position that an employee does not have to file a disability claim on a work related injury. The statute does not require such a filing, and with no prior compensation a later employer has notice that it will be liable for the full disability in the event of a work connected aggravation. But if a claim is filed, the statutory requirement obviously becomes applicable and that claim must embrace all compensable disability which the work connected injury has aggravated. The statute has no provision allowing escape from this requirement. A later employer is entitled to rely upon compliance with the statutory requirement that the full disability up to the time of hiring has been compensated.
The opinion for the Court avoids not only the statutory approach to the issue but a pragmatic approach to the way the statutory scheme is designed to operate. The opinion rather purports to find pragmatic objection to enforcing the statutory provisions as they are applicable in such cases. The claim is made that to hold as urged in this dissent requires an injured employee to prove the extent of prior disability as well as the current aggravation. This is no great burden, and it was done in the hearing before the administrative law judge in this case. Obviously, once the total prior disability is litigated that decision is final as to future claims. The ALJ held in accordance with this dissent that Straehan was liable for only the 4% aggravation incurred while working for Straehan. His holding was that the second injury fund, was responsible for the rest. This practical burden on a claimant, if it is one, is demanded by the statute, and relief should be addressed to the legislative branch of the government rather than the courts.
In the statutory scheme, the pragmatic situation is that Chaparral hired Nash knowing that he had a permanent partial disability to one knee and knowing that if that disability was aggravated Chaparral would be responsible for the entire disability up to the point that the second injury fund would take over. Either the full partial disability to the knee was paid for in the Nash-Chaparral settlement or Chaparral violated the statute in escaping its obligation. The opinion for the Court correctly *524analyses the aggravation requirement of the statute and in doing so clearly reveals the obligation upon Chaparral to compensate for the pre-existing injury. Yet, it carefully avoids saying in so many words that Chaparral was obligated. But, of course, Chaparral was obligated, and the Court’s opinion does not deny this.
Then, Strachan hired Nash knowing that he had a partial disability to his knee which under the statutory requirements had to have been compensated in full under the aggravation doctrine. The majority opinion totally ignores consideration or even mention of the rights of the subsequent employer, Strachan, in this case. The plain and inescapable fact is that Strachan had every right to conclude that it could be obligated only for an additional aggravation beyond that which had already occurred since all prior disability to the knee was compensated by law through the agreed settlement with Chaparral.
In contrast, the majority opinion has the effect of authorizing violation of the statute by Chaparral and then tells us that because Chaparral did violate the statute Strachan is obligated to. Nash for Chaparral’s obligation. Stated in these clear and precise terms, the result is shocking. In the name of applying the credit doctrine the Court refuses to grant the credit to Strachan of a prior compensated disability that is due to Strachan under the statute.
If pragmatic concern is addressed realistically we find that what the majority of the Court is requiring is that a subsequent employer, after a compensation for permanent partial disability, must be warned that the fact of full statutory compensation actually does not mean anything and that the subsequent employer may be held liable to compensate for disabilities which under the statute were required to be compensated for at the earlier time. Yet we are told by the Court that the interpretation urged in this dissent is the “tortured” interpretation! It is difficult to conceive of a more effective discouragement to the hiring of those who already have a permanent partial disability which has been compensated than to say prior settlements or payments are not binding and their adequacy can be reopened in the event of additional injury.
Finally, up until this case I had always understood that in law generally settlements of disputed claims settled all the issues between the parties. This is about as fundamental proposition of law as one can find in black letters. Yet we are now told that settlements in compensation cases are not like common law settlements and the settlement that Nash executed with Chaparral did not settle the claims between the parties but only so much of the claim as the Board now in hindsight wants to decide was settled. But this view is not in accordance with law. As is characteristic of workers’ compensation statutes generally, 82 Am.Jur.2d, Workmen’s Compensation § 460, the LHWCA, 33 U.S.C. § 915(b), provides, “No agreement by an employee to waive his right to compensation under this chapter shall be valid.” Then in § 908(i)(l), the statute provides that in the best interests of the injured employee the Deputy Commissioner “may approve agreed settlements of the interested parties, discharging the liability of the employer' for such compensation.” See also 20 C.F.R. § 702.315 and Barulec v. Skou, 471 F.Supp. 358, 361 (S.D.N.Y.1979), aff'd, 622 F.2d 572 (2d Cir.), cert. denied on this issue, 449 U.S. 818, 101 S.Ct. 69, 66 L.Ed.2d 20 (1980). It follows inexorably that Nash’s full claim for the total 30% disability to the knee was settled at that time because of the statutory requirement of § 908(f) providing for compensation for “injuries increasing disability” to cover both the original disability and the aggravation while Nash worked with Chaparral. Finally, such an agreed settlement is binding under the provisions of § 908(i)(3).2
The opinion of the Court does not cite a single judicial authority which refutes this *525statutory analysis and a thorough search discloses none. It is unfortunate that under the guise of legal analysis, the Court bows to expediency. Under the holding the law ceases to be a system upon which persons can rely and instead becomes a body of ad hoc rules to take care of situations that somebody wants to take care of. And all this is to the detriment of those who properly claim the protection of the laws. Regrettably, this is what the majority of the Court has done by countenancing a violation by Chaparral of its obligations under the statute and then by seriously compounding the error by making an innocent third party, Strachan, liable for Chaparral’s default. I register a firm dissent.

. 33 U.S.C. § 908(f) provides:
(f) Injury increasing disability:
(1) In any case in which an employee having an existing permanent partial disability suffers injury, the employer shall provide compensation for such disability as is found to be attributable to that injury based upon the average weekly wages of the employee at the time of the injury____ If following an injury falling within the provisions of subdivision (c)(1) — (20) of this section (which includes permanent partial disability to a knee in (c)(2, 15, 19)), the employee has a permanent partial disability and the disability is found not to be due solely to that injury, and such disability is materially and substantially greater than that which would have resulted from the subsequent injury alone, the employer shall provide compensation for the applicable period of weeks provided for in that section for the subsequent injury, or for one hundred and four weeks, whichever is the greater ... (emphasis added).


. 33 U.S.C. § 908(i)(3) provides:
A settlement approved under this section, shall discharge the liability of the employer or carrier or both____